Title: From James Madison to James Monroe, 25 February 1787
From: Madison, James
To: Monroe, James


Dear Sir
N. York Feby. 25. 1787.
I have received your favor of the 5th. inst. and have attended to the several objects suggested in it. Mordecai having given up all his effects to the Assignees can do nothing for his creditors. He tells me that a dividend will certainly be made in April & not before, and that he shall pay about 15/. in the pound. I have applied also to Crowley, and having little confidence in my own judgment of Cabinet workmanship, got the favor of Grayson & Bingham to accompany me in looking at the furniture prepared for you. They were both of opinion that there was no ground for compelling him to dissolve the contract, and he seemed little disposed to do it voluntarily. The aspect of the furniture does not I own entirely please my eye, but he says the taste of it is conformable to instructions, and no particular defect appears in the workmanship. It is to be considered too that Mahogony is one of the few things which appears worst when New. I have been the rather determined to take the things as it was easy to perceive that waving the risk of a suit, the town would have been filled with complaints agst. you. Having adopted this plan it will be expedient for you to send me without delay the prices settled for the work. Miss Cortwright has no memorandum of them, and without them I shall be at the mercy of Crowley himself. Your instructions as to the bottoming of the chairs and forwarding the whole to Virginia shall be duly attended to, as well as any others which you may give relative to this or any other matter.
I have already mentioned to you Mazzeis affair, and my anxiety to know what you have done and think ought to be done in it. Dorman is still here and it may be of consequence to take the necessary measures before he goes away which will probably be ere long.
We hear nothing very interesting of late from Massts. Rewards are offered for Shays & the other leaders of the mutiny by Govr. Bowdoin, and in consequence of intimations that they were directing their course & incendiary views to this State, by Governor Lincoln.
Congs: have at length passed a Resolution in favor of the Convention. The difficulties were in some measure got over by an instruction from the Legislature of N. Y. to its delegates to move for such an interposition. N York of course will appt. deputies, and there is reason to expect that Massts. and perhaps Connecticut also will appoint. Yrs. affety,
Js. Madison Jr
 